                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA

DOROTHY JACKSON                                                                 CIVIL ACTION

VERSUS                                                                          18-603-SDD-RLB

JOHN PIERRE, RAY L. BELTON, ANN A.
SMITH, PATRICK D. MAGEE, CURMAN L. GAINS,
DONALD R. HENRY, LEON R. TARVER, II,
JOHN L. BARTHELEMY, LEROY DAVIS,
DOMOINE RUTHLEDGE, ARMOND DUNCAN,
RANI WHITFIELD, ALFREDA DIAMOND, VIRGINIA
LISTACH, WINSTON DECUIR, JR., AND THE BOARD
OF SUPERVISORS FOR THE SOUTHERN UNIVERSITY
AND AGRICULTURAL AND MECHANICAL COLLEGE


                                               RULING

        This case arises out of the termination of Plaintiff Dorothy Jackson (“Jackson”)

from her position as a tenured professor at the Southern University Law Center. The

matter is before the Court on the following motions:

        1) the Motion to Dismiss1 filed by the Board of Supervisors of Southern University

            and Agricultural and Mechanical College (“the Board”) and Board members

            Domoine Rutledge, Leon R. Tarver, II, Curman L. Gains, Leroy Davis, Donald

            R. Henry, John L. Barthelemy, Armond Duncan, Rani Whitfield, and Ann A.

            Smith (collectively, “the Board Members”);

        2) the Motion to Dismiss2 filed by Defendant, Dr. Ray L. Belton (“Belton”), the

            President-Chancellor of Southern University and A&M College;



1
 Rec. Doc. No. 20. Plaintiff Dorothy Jackson filed an Opposition at Rec. Doc. No. 57.
2
 Rec. Doc. No. 22. Jackson filed an Opposition at Rec. Doc. No. 56, to which Belton filed a Reply at Rec.
Doc. No. 76.
52146
                                                                                            Page 1 of 23
        3) the Motion to Dismiss3 filed by Chancellor John Pierre (“Pierre”);

        4) the 12(B)(6) Motion to Dismiss4 filed by Alfreda Diamond (“Diamond”) and

            Virginia Listach (“Listach”);

        5) the Motion to Dismiss for Failure to State a Claim5 filed by Winston DeCuir, Jr.

            (“DeCuir”); and

        6) the Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)6 filed by Patrick D.

            Magee (“Magee”).

        For the reasons that follow, all of Defendants’ Motions shall be GRANTED.

I.      FACTUAL BACKGROUND

        Until the termination that gave rise to this action, Jackson was a tenured professor

at the Southern University Law Center (“SULC”) in Baton Rouge, Louisiana.7 Part of

Jackson’s role at SULC was to serve as “a managing/supervising attorney at the Southern

Elder Law Clinic.”8 After SULC received a grant to provide legal services to the elderly in

the community, Jackson began providing “elderly workshops” in the Baton Rouge area,

“designed to educate the elderly about options in handling their affairs.”9 Jackson alleges

that one such workshop took place on June 29, 2016, at a Council on Aging site on Florida

Boulevard in Baton Rouge. That day, Jackson met Helen Plummer (“Plummer”), who,



3
  Rec. Doc. No. 36. Jackson filed an Opposition at Rec. Doc. No. 58, to which Pierre filed a Reply at Rec.
Doc. No. 80.
4
  Rec. Doc. No. 37. Jackson filed an Opposition at Rec. Doc. No. 77, to which Diamond and Listach filed a
Reply at Rec. Doc. No. 81.
5
  Rec. Doc. No. 38. Jackson filed an Opposition at Rec. Doc. No. 79, to which DeCuir filed a Reply at Rec.
Doc. No. 91.
6
  Rec. Doc. No. 44. Jackson did not file an opposition to this motion as required by Local Rule 7(f). However,
the motion will be granted on the merits for the reasons given herein.
7
  Rec. Doc. No. 1, p. 6.
8
  Rec. Doc. No. 1, p. 8.
9
  Rec. Doc. No. 1, p. 8.
52146
                                                                                                 Page 2 of 23
about a week later, had Jackson prepare her will and “indicated that she wanted Professor

Jackson to act as attorney for her succession.”10 Jackson complied, designating herself

as the attorney for the succession. After Plummer died on March 2, 2017, Plummer’s

granddaughter, who was not named in the will, withdrew more than $300,000 from

Plummer’s bank account without authorization. In coordination with the executrix of

Plummer’s estate, Jackson filed a restraining order and injunction to recover those

assets.11 Jackson alleges that “as a result of the Injunction Petition,” someone – possibly

Plummer’s disinherited granddaughter – “filed a number of complaints against Professor

Jackson, including a complaint with the Southern University Law Center”12 which “alleged

that Professor Jackson unduly influenced Ms. Plummer in connection with the drafting

and/or execution of her will.”13

        Jackson claims that once the complaints against her began receiving media

attention, Defendants “conspired and entered into an agreement to cause the unlawful

termination and loss of [her] tenured professorship.”14 Chancellor Pierre sent Jackson a

letter on April 20, 2017, informing her that she was being placed on paid administrative

leave of absence while a confidential matter was investigated.15 On August 14, 2017,

Chancellor Pierre sent Jackson another letter, stating that “[b]ased on allegations made

by the family members of Helen Plummer, the Southern University Law Center has the

following charges against . . . Professor Dorothy Jackson: (1) she engaged in conduct



10
   Rec. Doc. No. 1, p. 10.
11
   Rec. Doc. No. 1, p. 11.
12
   Rec. Doc. No. 1, p. 12.
13
   Id.
14
   Rec. Doc. No. 1, p. 13.
15
   Rec. doc. No. 1, p. 13.
52146
                                                                                Page 3 of 23
seriously prejudicial to the Southern University Law Center and the Southern University

System; (2) she engaged in unethical and/or immoral behavior; (3) she failed to perform

duties in a professional manner.”16 A hearing before the investigatory committee was set

for November 17, 2017.17 After the hearing, the committee allegedly recommended a “one

year suspension without pay, revocation of tenure, and a demotion.”18 But, Jackson

alleges, Chancellor Pierre “overruled the investigatory committee [and] recommended

termination.”19 Jackson appealed the termination to the Personnel Committee of

Southern’s Board. Her appeal was denied.20

        Jackson filed this lawsuit on June 5, 2018, bringing the following claims against

Defendants: (1) violation of due process pursuant to 42 U.S.C. § 1983; (2) conspiracy to

violate Jackson’s right to due process, pursuant to 42 U.S.C. § 1985 and § 1986; (3)

intentional infliction of emotional distress under state law; (4) violation of state law due

process pursuant to the Louisiana Constitution; (5) abuse of rights; and (6) state law

conspiracy. Jackson prays for reinstatement of her tenured professorship, declaratory

and injunctive relief, and compensatory and punitive damages.21

        Defendants urge these motions to dismiss, arguing that all of the claims against

them should be dismissed pursuant to Rule 12(b)(6) because Jackson has failed to state

a claim. Jackson disagrees, arguing that her Complaint clearly states a claim that her

constitutional rights were violated. The arguments advanced by Defendants in their



16
   Rec. Doc. No. 1, p. 17.
17
   Rec. Doc. No. 1, p. 22.
18
   Rec. Doc. No. 1, p. 25.
19
   Rec. Doc. No. 1, p. 25.
20
   Rec. Doc. No. 1, p. 32.
21
   Rec. Doc. No. 1, p. 47.
52146
                                                                                 Page 4 of 23
respective motions overlap entirely and are substantively similar, if not identical. The

Court will address the arguments in turn.

II.     LAW AND ANALYSIS

        A. Jackson’s Federal Claims

           1. Individual Capacity Claims

        In her Complaint, Jackson specifies that all of the so-called “Individual Defendants”

– namely, John Pierre, Ray L. Belton, Ann A. Smith, Patrick D. Magee, Curman L. Gains,

Donald R. Henry, Leon R. Tarver, II, John L. Barthelemy, Leroy Davis, Domoine Rutledge,

Armond Duncan, Rani Whitfield, Alfreda Diamond, Virginia Listach, and Winston DeCuir,

Jr. – are sued in their individual capacities.22 Though the Individual Defendants have filed

separate Motions to Dismiss, either individually or in small groups, all of those motions

advance the argument that Jackson has failed to state a claim with respect to her 42

U.S.C. § 1983 claims. The Court will address Jackson’s § 1983 claims in turn.

               a. Procedural Due Process – 42 U.S.C. § 1983

        Defendants contend that all of Jackson’s 42 U.S.C. § 1983 claims should be

dismissed because she “has failed to plead any deprivation of her constitutional rights.”23

With respect to procedural due process specifically, Defendants maintain that Jackson

“was provided with more than adequate protections of notice and an opportunity to be

heard prior to her termination.”24 On the contrary, argues Jackson, her Complaint “clearly

establishes a violation”25 of her right to due process.


22
   Rec. Doc. No. 1, p. 1. The only exception to individual capacity is the Board itself, which is made
defendant in its official capacity (See infra, p. 20).
23
   Rec. Doc. No. 35, p. 7.
24
   Rec. Doc. No. 35, p. 9.
25
   Rec. Doc. No. 57, p. 9.
52146
                                                                                          Page 5 of 23
        Jackson’s 42 U.S.C. § 1983 claim hinges on her allegation that Defendants

engaged in “the taking of her property without due process of law.”26 Indeed, the

Fourteenth Amendment to the United States Constitution provides that “No State shall . .

. deprive any person of life, liberty, or property, without due process of law.”27 It is well

settled that “due process” is not a fixed concept; instead, it is “flexible and calls for such

procedural protections as the particular situation demands.”28 A court’s inquiry into what

process is due in a given situation requires an analysis of the “interests at stake in a given

case.”29

        Thus, to know whether Jackson has plausibly alleged a violation of her

constitutional right to procedural due process, this Court is bound to assess the interests

at stake in Jackson’s case and determine what process, exactly, she was due. The Fifth

Circuit has examined the issue of procedural due process protections in the context of

employment actions involving tenured public university professors and concluded that a

professor is entitled to:

        (1) be advised of the cause for his termination in sufficient detail so as to
        enable him to show any error that may exist; (2) be advised of the names
        and the nature of the testimony of the witnesses against him; (3) a
        meaningful opportunity to be heard in his own defense within a reasonable
        time; and (4) a hearing before a tribunal that possesses some academic
        expertise and an apparent impartiality toward the charges.30

In this case, Jackson’s own allegations demonstrate that some process was, in fact,

provided to her. The question before the Court is whether Jackson has stated a plausible


26
   Rec. Doc. No. 1, p. 33.
27
   U.S. Const. amend. XIV.
28
   Morrissey v. Brewer, 408 U.S. 471, 481 (1972).
29
   Babin v. Breaux, 587 Fed. Appx. 105, 110 (5th Cir. 2014)(citing Mathews v. Eldrige, 424 U.S. 319, 334-
35 (1976)).
30
   Levitt v. Univ. of Texas at El Paso, 759 F.2d 1224, 1228 (5th Cir. 1985).
52146
                                                                                            Page 6 of 23
claim that the process she received did not comport with constitutional standards due

process.

         As to the first two prongs of procedural due process in the tenured professor

context, requiring that Jackson be advised of the cause of her termination in “sufficient

detail” and be apprised of the names and nature of the testimony of any witnesses against

her, her Complaint contains allegations that she was provided with the following:

        “a letter from Defendant Pierre . . . indicating that she had been placed on paid

         administrative leave of absence while a confidential matter was investigated . . .

         the investigation would be concluded by August 15, 2017”;31

        “a copy of a 21 page excerpt from the Report”32 that resulted from the investigation;

        a meeting with Chancellor Pierre “to discuss the investigation”;33

        a letter from Chancellor Pierre stating that, “[b]ased on allegations made by the

         family members of Helen Plummer, the Southern University Law Center has the

         following charges against . . . Professor Dorothy Jackson: (1) she engaged in

         conduct seriously prejudicial to the Southern University Law Center and the

         Southern University System; (2) she engaged in unethical and/or immoral

         behavior; (3) she failed to perform duties in a professional manner.”34

        A copy of the full report from SULC’s investigation, after the 19th Judicial District

         Court allegedly ordered that it be disclosed to Jackson in August 2017;35

        A memorandum from the investigatory committee dated September 19, 2017


31
   Rec. Doc. No. 1, p. 13, ¶ 38.
32
   Id. at p. 16, ¶ 49.
33
   Id. at ¶ 50.
34
   Id. at p. 17, ¶ 55.
35
   Id. at p. 19, ¶ 58-60.
52146
                                                                                   Page 7 of 23
         “which addressed the charges levied against Professor Jackson”;36

        A teleconference with Board Attorney Winston DeCuir before Jackson’s hearing in

         which DeCuir “purportedly provided Professor Jackson with specifics as to the

         charges.”37

         Jackson contends that these communications were insufficient to provide due

process for several reasons. First, she alleges that the above-listed communications

“were not meaningful, but rather were just a sham.”38 In fact, she alleges, the

communications were deliberately vague because “part of the conspiracy was to mislead

her as to what she was actually alleged as having done wrong.”39 When Jackson found

the provided notice insufficient, she allegedly made “numerous requests for a copy of ‘the

allegations made by the family members of Helen Plummer’”40 and “numerous requests

for more specific charges,”41 but SULC refused to honor them. Jackson also alleges that

at the November 17, 2017 termination hearing, “accusations of violations of computer

input policies and outside employment policies were presented into evidence, even

though these accusations were never made to Professor Jackson at prior discussions

with Defendant Pierre, or put in the charges against her.”42

         For their part, Defendants contend that the notice provided to Jackson was more

than sufficient under relevant Fifth Circuit precedent. Specifically, Defendants cite




36
   Id. at p. 20, ¶ 64.
37
   Id. at p. 22, ¶ 72.
38
   Rec. Doc. No. 58, p. 6.
39
   Rec. Doc. No. 58, p. 7.
40
   Rec. Doc. No. 1, p. 18.
41
   Id.
42
   Rec. Doc. No. 58, p. 7.
52146
                                                                               Page 8 of 23
Pastorek v. Trail,43 wherein the Fifth Circuit considered whether the Louisiana State

University Medical School violated the procedural due process rights of a tenured

professor when it terminated him. The plaintiff, a tenured professor and obstetrician-

gynecologist, argued that, although the Medical School had provided him with notice, it

did not “give him notice of the ‘actual reasons’ for his termination.”44 Therefore, he said,

“he did not have an opportunity to respond to ‘the reasons which actually motivated [the

Board]’ to terminate him.”45 The Fifth Circuit rejected the plaintiff’s argument, reasoning:

        Prior to terminating appellant, [the chancellor] sent a letter informing him of
        the decision to institute termination proceedings. The letter informed
        appellant of the charges and requested a written response. These facts are
        not disputed. This procedure gave appellant notice of the charges and an
        opportunity to tell “his side of the story.” Therefore, Appellant received the
        notice and opportunity to be heard that due process requires.46

The Fifth Circuit found a single letter to be sufficient notice in Pastorek, even over the

plaintiff’s contention that the letter did not reflect the “actual charges” against him. If a

single letter is sufficient notice of termination proceedings to a tenured professor, then,

arguing a fortiori, the seven different forms of notice that Jackson alleges she received

over a period of months are also sufficient.

        Additionally, the Court takes note of another Fifth Circuit case, Wells v. Dallas

Independent School District.47 There, considering the sufficiency of notice of termination

provided to an assistant superintendent of schools, the Fifth Circuit specifically held that

two provisions of the provided notice were acceptably specific “allegations of misdeeds



43
   248 F.3d 1140 (5th Cir. 2001).
44
   Id. at *4.
45
   Id.
46
   Id.
47
   793 F.2d 679 (5th Cir. 1986).
52146
                                                                                   Page 9 of 23
in specific circumstances [that allowed the plaintiff] to prepare his defense.”48 Those

provisions read as follows:

        At the hearing the Administration will present evidence with regard to the
        following matters and charges forming the basis of your termination . . .

        2.    Insubordination and disobedience in participating in the execution of
        a management contract with the Foundation for Quality Education in direct
        opposition and defiance of orders of the General Superintendent.

        3.    Negligence and mismanagement by you in your agreement to terms
        and conditions and execution of documents related to a pledge of retainage
        by Maxwell Construction Company to the Merchant’s State Bank.49

        These provisions are highly analogous to the written notice that was provided to

Professor Jackson in this case. By her own allegation, the notice that Jackson received

indicated that the allegations against her were “[b]ased on allegations made by the family

members of Helen Plummer,”50 which, like the Fifth Circuit-approved provisions above,

provided a general context or point of reference for the alleged misconduct. Jackson’s

notice also stated that she was charged with failure to perform duties in a professional

manner, unethical and/or immoral behavior, and conduct seriously prejudicial to the

Southern University Law Center.51 Those charges are no more or less specific than the

charges of negligence, mismanagement, insubordination, and disobedience that the Fifth

Circuit found sufficient in Wells.

        In light of the above-reviewed Fifth Circuit precedent addressing what constitutes

“sufficient detail” in the context of the charges before terminating tenured professors, the

Court concludes that Professor Jackson has failed to state a plausible claim that the first


48
   Id. at 683.
49
   Id. at 682.
50
   Rec. Doc. No. 1, p. 17
51
   Id.
52146
                                                                                Page 10 of 23
two prongs of the relevant procedural due process analysis were not met by Defendants.

Although she does allege that certain charges were levied against her at the hearing that

had not been included in the notice, Jackson does not allege that those charges fell

outside the scope of what the notice did say – namely, that she would have a hearing to

address her conduct in connection with the Helen Plummer succession.

        Jackson was given two opportunities to be heard on the charges against her: first,

at a November 2017 hearing before a faculty investigative committee, and then at her

appeal to the Board in January 2018.52 It is well-settled that “[t]he core requirement of

procedural due process is the opportunity to be heard at a meaningful time and in a

meaningful manner.”53 Specifically, the procedural due process requirements for tenured

professors enumerated by the Fifth Circuit include “. . . (3) a meaningful opportunity to be

heard in [her] own defense within a reasonable time; and (4) a hearing before a tribunal

that possesses some academic expertise and an apparent impartiality toward the

charges.”54

        Despite receiving two hearings, Jackson alleges that her opportunity to be heard

was not meaningful because Defendants presented charges against her at the November

2017 hearing relating to outside employment and computer use policies that were not

previously mentioned in the written notice or in any other form of pre-hearing

communication. Yet, Jackson also alleges that, at the hearing, she:

        proved through testimony that (1) no law professor was aware of any
        outside employment policy; (2) no law professor had ever sought
        permission to perform outside employment per the purported policy; and (3)

52
   Rec. Doc. No. 1, p. 71-74, 115-124.
53
   Houston Fed'n of Teachers, Local 2415 v. Houston Indep. Sch. Dist., 251 F. Supp. 3d 1168, 1175 (S.D.
Tex. 2017)(citing Mathews v. Eldridge, 424 U.S. 319, 333, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976)).
54
   Levitt v. Univ. of Texas at El Paso, 759 F.2d 1224, 1228 (5th Cir. 1985).
52146
                                                                                         Page 11 of 23
        Professor Jackson did not have privileges to input information into the Law
        Clinic Computer System as claimed by Defendants.55

In other words, accepting Jackson’s allegations as true, she was able to present

testimony at the hearing in order to rebut the charges against her related to the alleged

violations of the University’s outside employment and computer use policies. Therefore,

Jackson does not state a claim that she lacked a “meaningful” opportunity to be heard,

because her own allegations demonstrate that she was, in fact, heard, and, in her own

estimation, “proved” what she set out to prove. It is somewhat puzzling for Jackson to

argue that she was unable to meaningfully respond to the charges against her due to

some perceived deficiency in the notice that she received, while simultaneously pleading

that she presented testimony that effectively rebutted those charges.

        Related to her entitlement to an impartial panel with some academic expertise,

Jackson makes several allegations concerning the makeup of the faculty committee that

oversaw her termination proceedings. Specifically, Jackson alleges that the investigatory

committee was biased because Defendant DeCuir “impermissibly served as prosecutor

of the charges brought against [her] while at the same time acting as legal advisor to

Defendant, the Board, and the faculty committee.”56 However, the Fifth Circuit has held

that such a claim requires an allegation of “actual bias,”57 not merely an implied structural

conflict of interest that arises because the members of the committee are employed by

the university, and those employees serve on the committee that oversees the plaintiff’s

termination. To demonstrate impartiality, “[t]he record must support actual partiality of the



55
   Rec. Doc. No. 1, p. 24, ¶ 82.
56
   Rec. Doc. No. 1, p. 34.
57
   Levitt v. Univ. of Texas at El Paso, 759 F.2d 1224, 1228 (5th Cir. 1985)
52146
                                                                                Page 12 of 23
body or its individual members.”58 Here, at the motion to dismiss stage, the Court

considers not the content of the record but the allegations in the Complaint. Jackson has

failed to plead any facts that could support a finding that DeCuir was biased against her,

by virtue of his role as counsel for SULC or for any other reason.

        Further, with respect to the Fifth Circuit’s instruction that the panel members must

have “some academic expertise,” Jackson avers that “a majority of the members of the

faculty committee that sat in judgment of [her] had little or no legal experience dealing

with Wills and Successions. . .”59 In Jones v. Louisiana Bd. of Sup'rs of Univ. of Louisiana

Sys.,60 the Fifth Circuit held that a tenured economics professor’s due process right to a

panel with “some academic expertise” was satisfied when the panel in question was “a

committee comprising seven faculty members, including one faculty member from the

College of Business.”61 Jackson’s allegations on the composition of the panel are

relatively bare bones and conclusory; she does not plead facts that set forth the

composition of the committee that presided over the November 2017 investigatory

hearing in detail. At several places in her Complaint, Jackson does indicate that the

committee had seven members.62 Defendants Alfreda Diamond and Virginia Listach are

both alleged to have participated in the investigation;63 reading between the lines and

assuming that they were on the investigatory committee, the Court notes that both

Diamond and Listach were both law professors at SULC and, as such, surely comport



58
   541 F.2d at 1079.
59
   Rec. Doc. 1, p. 34.
60
   809 F.3d 231 (5th Cir. 2015).
61
   Id. at 235.
62
   Rec. Doc. No. 1, p. 34.
63
   Rec. Doc. No. 1, p. 14, ¶ 42.
52146
                                                                                Page 13 of 23
with the “some academic expertise” standard articulated by the Fifth Circuit. In fact,

Jackson herself describes Listach as her “supervisor.”64 Even if Diamond and Listach

were the only two law professors on the panel, a committee where two out of seven

members are law professors with legal expertise exceeds the one out of seven standard

that the Fifth Circuit upheld in Jones, as discussed above.

        Paragraphs 83 through 124 of Jackson’s Complaint contain allegations that, in the

process of terminating her, Defendants violated various policies of the University and the

Law Center.65 The Fifth Circuit has firmly rejected the notion that a university’s violations

of its own procedural rules give rise to a constitutional due process violation. In Levitt, the

Fifth Circuit held that

        There is not a violation of due process every time a university or other
        government entity violates its own rules. Such action may constitute a
        breach of contract or a violation of state law, but unless the conduct
        trespasses on federal constitutional safeguards, there is no constitutional
        deprivation.66

Jackson cannot assert a due process violation based on violations of internal SULC

policies where she fails to state a claim that the process she received was constitutionally

deficient. Overall, for the foregoing reasons, the Court finds that Jackson has failed to

state a plausible claim that she suffered a procedural due process violation at the hands

of the Defendants.




64
   Rec. Doc. No. 1, p. 8.
65
   Rec. Doc. No. 1, ¶ 83 – 124.
66
   Levitt at 1230.
52146
                                                                                  Page 14 of 23
                b. Substantive Due Process – 42 U.S.C. § 1983

        The substantive component of due process bars certain arbitrary government

actions, “even if their implementation is fair.”67 “In the case of the specific acts of

Defendants, ‘only the most egregious official conduct’ is arbitrary in the constitutional

sense.”68 “A public employer's decision to terminate a tenured employee's property

interest in continued employment is arbitrary or capricious if the decision ‘so lacked a

basis in fact’ that it may be said to have been made ‘without professional judgment.’”69

The terminated employee “must show that the decision was ‘made without a rational

connection between the known facts and the decision or between the found facts and the

evidence.’”70 Overall, “[t]he federal court is not the appropriate forum in which to review

the multitude of personnel decisions that are made daily by public agencies . . . The Due

Process Clause of the Fourteenth Amendment is not a guarantee against incorrect or ill-

advised personnel decisions.”71

        Defendants argue that Jackson has failed to allege a substantive due process

violation in connection with her suspension and termination, noting the “absence of any

allegation that there was no factual basis to conclude the charges against Jackson were

meritorious.”72 In fact, Defendants argue, “[a]ccepting Plaintiff’s allegations as true, she

herself has supplied numerous justifications in her Complaint for her suspension and




67
   Id. (quoting Dismukes v. Hackathorn, 802 F.Supp. 1442, 1447 (N.D.Miss.1992) (citations omitted)).
68
   Hess, 149 F.Supp.3d at 1043 (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 845–46, 118 S.Ct.
1708, 140 L.Ed.2d 1043 (1998)).
69
   Mills v. Garcia, 650 F. App'x 873, 878 (5th Cir. 2016)(citing Texas v. Walker, 142 F.3d 813, 819 (5th Cir.
1998)).
70
   Id. (citing Lewis v. Univ. of Tex. Med. Branch, 665 F.3d 625, 631 (5th Cir. 2011)).
71
   Bishop v. Wood, 426 U.S. 341, 349, 96 S. Ct. 2074, 2080, 48 L. Ed. 2d 684 (1976).
72
   Rec. Doc. No. 22-1, p. 11.
52146
                                                                                              Page 15 of 23
termination,”73 including “the fact that she designated herself succession attorney and

obtained Plummer as a private client through the Law Clinic;” the fact that Plummer’s

family lodged a complaint against her, accusing her of undue influence; and the fact that

the Plummer controversy “brought significant and negative media attention to herself, the

Law Center, and Law Clinic.”74

        Jackson rejects Defendants’ contention that she has failed to state a substantive

due process claim, suggesting that their argument fails to take into account that this action

involves a “conspiracy to terminate a tenured professorship and ruin the plaintiff’s

professional and personal lives.”75 She devotes multiple pages of briefing to the argument

that she had a property interest in her continuing employment and that she was entitled

to due process with respect to her suspension and termination. As far as the Court can

discern, none of the parties dispute that due process applies to Jackson’s claims. What

Jackson fails to do is to plausibly allege that her suspension and termination “so lacked

a basis in fact” that it was arguably carried out “without professional judgment.”76 On the

contrary, as Defendants argue, her Complaint is rife with allegations that, accepted as

true as is required at the motion to dismiss stage, supply ample factual basis for the

actions of Defendants. Accordingly, the Court finds that Jackson has failed to state a claim

that her substantive due process rights were violated, and her 42 U.S.C. § 1983 claim

shall be dismissed with prejudice. The Court finds that dismissal with prejudice is

warranted because granting leave to amend the complaint would be futile and


73
   Rec. Doc. No. 35, p. 11.
74
   Id. at p. 12.
75
   Rec. Doc. No. 56, p. 4.
76
   Mills v. Garcia, 650 F. App'x 873, 878 (5th Cir. 2016)(citing Texas v. Walker, 142 F.3d 813, 819 (5th Cir.
1998)).
52146
                                                                                              Page 16 of 23
inappropriate under the circumstances. This is not a case of the absence or deficiency of

allegations which an opportunity to amend might cure. To the contrary, Jackson’s own

allegations formed the basis for the Court’s conclusion that she received constitutionally

sufficient process in the course of her suspension and termination. Amending her

complaint to remove allegations would surely be in bad faith, and pleading more facts

would not change this Court’s conclusion that Jackson failed to state a plausible claim

that her constitutional rights were violated. Accordingly, her 42 U.S.C. § 1983 claims shall

be dismissed with prejudice.

                  c. Jackson’s 42 U.S.C. § 1985 and § 1986 Claims

          Jackson alleges that Defendants conspired against her to quiet the negative media

attention on SULC that arose out of the Helen Plummer controversy, and that this

conspiracy ultimately resulted in her termination. The conspiracy allegedly included filing

false or misleading reports to Southern about Jackson’s behavior in the Law Clinic,

withholding or providing partial and misleading information to Jackson about the charges

against her, and violating Southern’s own internal policies and procedures when

terminating her. Jackson alleges a conspiracy pursuant to 42 U.S.C. § 1985, and also

claims that Defendants are liable for failing to prevent said conspiracy under 42 U.S.C. §

1986.

          Congress passed what is now known as 42 U.S.C §1985 as part of the Civil Rights

Act of 1871.77 Its primary purpose was to “combat the prevalent animus against [African

Americans] and their supporters.”78 Section 1985(1) provides a remedy for a conspiracy



77
     United Bhd. of Carpenters & Joiners of Am., Local 610 v. Scott, 463 U.S. 825, at 837 (1983).
78
     Id. at 836.
52146
                                                                                              Page 17 of 23
by two or more persons to “interrupt, hinder, or impede . . . the discharge of [a United

States officer’s] official duties.”79 Section 1985(2) applies to a conspiracy by two or more

persons to obstruct justice in a federal court.80 Finally, § 1985(3)—which is applicable to

this case—provides a cause of action for a conspiracy by two or more persons to deprive

one of “equal protection of the laws, or of equal privileges and immunities under the

laws.”81 In order for a § 1985(3) claim to succeed, the plaintiff must prove the following

elements:

            (1) a conspiracy; (2) for the purpose of depriving, either directly or
            indirectly, any person or class of persons of the equal protection of the
            laws, or of equal privileges and immunities under the laws; and (3) an
            act in furtherance of the conspiracy; (4) whereby a person is either
            injured in his person or property or deprived of any right or privilege of a
            citizen of the United States.82

        Defendants state correctly that “a federal conspiracy claim is not actionable without

an underlying § 1983 violation,”83 and assert that, because Jackson has not stated a claim

under § 1983, her conspiracy claim necessarily fails. The Court agrees. It is well-settled

that § 1985 claims cannot stand on their own; an underlying § 1983 claim is required.84

Because the Court, supra, dismissed Jackson’s § 1983 claims for failure to state a claim,

her § 1985 claim must also be dismissed.

        Defendants further assert that, even if the § 1983 claim stands, the § 1985

conspiracy claim still fails because Jackson failed to allege any class-based or race-



79
   42 U.S.C. § 1985.
80
   Id.
81
   42 U.S.C.A § 1985.
82
   United, 463 U.S. at 828–29 (1983) (citing Griffin v. Breckenridge, 403 U.S. 88, 102-03 (1971)).
83
   Id. at p. 15.
84
   In the Fifth Circuit, see, e.g., Pastorek v. Trail, 248 F.3d 1140 (5th Cir. 2001)(“A section 1983 plaintiff
may assert conspiracy claims, but such a claim is not actionable without an underlying violation of section
1983.”)(referencing Pfannstiel v. City of Marion, 918 F.2d 1178, 1187 (5th Cir.1990)).
52146
                                                                                               Page 18 of 23
based discriminatory animus.85 Jackson argues that the cases cited by Defendants are

not persuasive because they do not explain the animus requirement, nor do they discuss

“other bases on which a § 1985 conspiracy claim can be stated.”86 However, Jackson

herself cites United Bhd. of Carpenters & Joiners of Am., Local 610 v. Scott, where the

United States Supreme Court set forth that a § 1985 claim for depriving a person of their

“equal protection” or “equal privileges and immunities”87 must also show “some racial, or

perhaps     otherwise     class-based,      invidiously    discriminatory      animus     behind     the

conspirators’ action.”88 Thus, even if Jackson had successfully stated a claim under §

1983, her § 1985 claim does not survive because she does not allege that the conspiracy

against her was motivated by race- or class-based animus.

        Further, 42 U.S.C. § 1986 provides a remedy for harm caused by persons who

had knowledge of and power to prevent a § 1985 conspiracy but neglected or refused to

prevent it. The Fifth Circuit previously held that a § 1986 claim is “interrelated” and

“dependent” on a § 1985 claim that shares the same cause of action.89 Because

Jackson’s § 1985 claim fails, so too must her § 1986 claim.90 Like dominoes, Jackson’s

failure to state a claim under § 1983 is fatal to her § 1985 claim, which in turn undermines

her § 1986 claim. Accordingly, all of Jackson’s conspiracy claims under §1985 and § 1986

shall be dismissed with prejudice.91 Amendment would be futile in light of the Court’s



85
   Rec. Doc. 35, p. 15.
86
   Rec. Doc. 57, p. 18.
87
   42 U.S.C.A. § 1985.
88
   United, 463 U.S. at 834 (quoting Griffin, 403 U.S. at 102).
89
   Dowsey v. Wilkins, 467 F.2d 1022, 1026 (5th Cir. 1972).
90
   See Kaylor v. Fields, 661 F.2d 1177, 1184 (8th Cir. 1981) (A cause of action under § 1986 is dependent
on a valid claim under § 1985).
91
   The Court does not reach the issue of Defendants’ asserted defense of qualified immunity, because none
of the federal claims survive the motions to dismiss.
52146
                                                                                           Page 19 of 23
dismissal of Jackson’s §1983 claims.

            2. Official Capacity Claims

        Jackson’s Complaint specifies that the named defendants are all sued in their

individual capacities.92 But, also made defendant is the Board of Supervisors for the

Southern University Agricultural and Mechanical College, with no clear specification made

as to capacity. The Board and the Board Members, in their Memorandum supporting their

Motion to Dismiss,93 argue that any official capacity claims for monetary damages against

the Board “must be dismissed because both the Board and Board Members enjoy

sovereign immunity under the Eleventh Amendment.”94 However, in her Opposition,

Jackson states that she “has not asserted any claims against the Board Members in their

official capacities.”95 Therefore, the issue is moot with respect to the Board Members.

        Jackson clarifies that her claims against the Board itself, however, are official

capacity claims. Those claims are not barred by sovereign immunity, she argues,

because she seeks only prospective injunctive relief, which falls within the Ex Parte

Young exception to Eleventh Amendment Immunity.96 Indeed, the United States Supreme

Court has often “found federal jurisdiction over a suit against a state official when that suit

seeks only prospective injunctive relief in order to ‘end a continuing violation of federal

law.’”97 That is precisely what Plaintiff claims to be seeking; she cites Nelson v. Univ. of

Tex. At Dallas98 for the proposition that “a request for reinstatement” fits squarely within


92
   Rec. Doc. No. 1, p. 1.
93
   Rec. Doc. No. 35.
94
   Rec. Doc. No. 35, p. 6.
95
   Rec. Doc. No. 57, p. 7.
96
   Rec. Doc. No. 57, p. 7.
97
   Seminole Tribe of Fla. v. Fla., 517 U.S. 44, 73, 116 S. Ct. 1114, 1132, 134 L. Ed. 2d 252 (1996)(citing
Green v. Mansour, 474 U.S., at 68, 106 S.Ct., at 426).
98
   535 F.3d 318, 324 (5th Cir. 2008).
52146
                                                                                            Page 20 of 23
the Ex Parte Young exception. Overall, the Court finds that Jackson’s argument has merit

and that this Court has jurisdiction over her official-capacity claims against the Board –

not the individual Board Members. Nevertheless, Jackson’s official-capacity claims

against the Board will be dismissed with prejudice in light of the Court’s finding, supra,

that Jackson failed to state a plausible claim that she suffered a constitutional violation

redressable under § 1983.

        B. State Law Claims

        28 U.S.C. § 1367(c)(3) states that the district court may decline to exercise

supplemental jurisdiction over a claim under § 1367(a) if it “has dismissed all claims over

which it has original jurisdiction.” Generally, a federal court should decline to exercise

jurisdiction over supplemental state law claims when all federal claims are disposed of

prior to trial.99 A federal court should consider and weigh in each case and at every stage

of the litigation the principles of judicial economy, convenience, fairness and comity in

order to decide whether to exercise supplemental jurisdiction.100 Furthermore, in deciding

whether to decline to exercise jurisdiction over the state law claims, the Court considers

several factors, including the circumstances of the particular case, the nature of the state

law claims, the character of the governing state law, and the relationship between the

state and federal claims.101 When the balance of factors indicates that a case properly

belongs in state court, the federal court should decline the exercise of jurisdiction.102


99
   Carnegie–Mellon, 484 U.S. 343, 350 (1988).
100
    Id.
101
    City of Chicago v. International College of Surgeons, 522 U.S. 156, 173 (1997).
102
     Carnegie–Mellon, 484 U.S. at 350 (citing United Mine Workers v. Gibbs, 383 U.S. 715, 726
(1966)(emphasis added).


52146
                                                                                 Page 21 of 23
        The Court has considered the factors presented above and finds that the state law

claims asserted in this matter properly belong in state court. The dismissal of all of

Jackson’s federal claims gives rise to the situation contemplated by 28 U.S.C. §

1367(c)(3), where the district court may decline to exercise supplemental jurisdiction

when the claims over which it had original jurisdiction have been dismissed. Accordingly,

the Court declines to exercise supplemental jurisdiction over the remaining state law

claims.    All state law claims asserted in this matter are hereby dismissed without

prejudice.

III.    CONCLUSION

        For the above reasons, the following Motions shall be GRANTED:

                the Motion to Dismiss103 filed by the Board of Supervisors of
                 Southern University and Agricultural and Mechanical College (“the
                 Board”) and Board members Domoine Rutledge, Leon R. Tarver, II,
                 Curman L. Gains, Leroy Davis, Donald R. Henry, John L.
                 Barthelemy, Armond Duncan, Rani Whitfield, and Ann A. Smith
                 (collectively, “the Board Members”);

                the Motion to Dismiss104 filed by Defendant, Dr. Ray L. Belton
                 (“Belton”), the President-Chancellor of Southern University and A&M
                 College;

                the Motion to Dismiss105 filed by Chancellor John Pierre (“Pierre”);

                the 12(B)(6) Motion to Dismiss106 filed by Alfreda Diamond
                 (“Diamond”) and Virginia Listach (“Listach”);

                the Motion to Dismiss for Failure to State a Claim107 filed by Winston
                 DeCuir, Jr. (“DeCuir”); and



103
    Rec. Doc. No. 20.
104
    Rec. Doc. No. 22.
105
    Rec. Doc. No. 36.
106
    Rec. Doc. No. 37.
107
    Rec. Doc. No. 38.
52146
                                                                                  Page 22 of 23
                 the Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)108 filed by
                  Patrick D. Magee (“Magee”).


All of Jackson’s federal claims against Defendants are hereby dismissed with prejudice.

Jackson’s state law claims are dismissed without prejudice.

          Judgment shall be entered accordingly.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on September 27, 2019.



                                               S
                                         JUDGE SHELLY D. DICK
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




108
      Rec. Doc. No. 44.
52146
                                                                                   Page 23 of 23
